Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to “a composition” (claims 1-13); “cured composition” (claim 14); and “part comprising the cured composition” (claim 15)”, classified in C08L 81/04. 

II. Claims 16-17 and 21-22, drawn to “methods of sealing a part” (claims 16 and 21) and “a part sealed using the methods” (claims 17 and 22), classified in B65D 2251/20. 

III. Claims 18-20, drawn to “a sealant system” (claim 18); “cured sealant” (claim 19); and “a part comprising the cured sealant” (claim 20), classified in C09K 2323/05. 

3.	The inventions are independent or distinct, each from the other because:
4.	Inventions I (composition, cured composition, part) and II (methods of sealing a part) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the products of Group I can be used in a materially different process of using those products, including processes for using the same for rubber articles, adhesives or coatings. 
5.	Inventions I (composition, cured composition and part comprising the cured composition) and II (sealant system, cured sealant, and part comprising the cured sealant) are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the products of Group II are directed to a sealant system, whereas the .  
6.	Inventions II (methods of sealing a part) and III (sealant system, cured sealant, part comprising the cured sealant) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the products of Group III can be made another and materially different process such as a process involving the steps of mixing the ingredients simultaneously as opposed to separating the ingredients into two parts. 
7.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
9.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
10.	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
11.	During a telephone conversation with Mr. William Lambert on February 9, 2022, a provisional election was made WITHOUT traverse to prosecute the invention of Group I, claims 1-15 (“a composition”, “cured composition” and “part”).  Affirmation of this election 
12.	The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
13.	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification-Objection
14.	The disclosure is objected to because of the following informalities: 
	At Page 22, Paragraph [170] of the present specification, the applicants are advised to delete the term “Inorganic” at the end of the paragraph. 
Appropriate correction is required.

Claim Objections
15.	Claims 7 and 8 are objected to because of the following informalities:  
	As to Claim 7:  Consistent with paragraph [0051] of applicants’ published application, i.e., US 2020/0317918, the applicants are advised to replace the claimed phrase “comprises a filler” with the new phrase “further comprises a filler” (Emphasis added). 
	As to Claim 8: The applicants are advised to replace the claimed phrase “comprises from 5 wt% to 70 wt% of a filler” with the new phrase “comprises from 5 wt% to 70 wt% of the filler”. 
Appropriate corrections are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claims 1-2, 4-8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Echigoya et al. (WO 2014/021067; utilizing US 9,663,619 as its English equivalent) in view of Saito et al. (US 2009/0118401) and Fishel et al. (US 2018/0312714). 
	It is noted that Echigoya et al. (WO 2014/021067) is used for date purposes only, and all paragraph numbers cited below refer to its English equivalent, namely US 9,663,619. 
	The claims are directed to a composition comprising a polysulfide prepolymer, a polysulfide cure activator, a polysulfide cure accelerator, a porous material, and a synergist comprising a polyether present in a particular amount. 
	According to page 12, paragraphs [83]-[85], of the present specification, the claimed polysulfide cure activator can comprise an oxidizing agent, including metal oxide, e.g., manganese dioxide or zinc oxide.  Page 13, paragraphs [89] and [93], of the present specification also discloses that the claimed polysulfide cure accelerator includes, inter alia, tetramethyl thiuram disulfide.
	As to Claims 1-2, 4-8, and 14-15: Echigoya et al. disclose a curable composition comprising a polysulfide polymer, a curing agent for polysulfide polymers including an oxidizing agent including manganese dioxide or zinc oxide (which according to applicants 
	While Echigoya et al. disclose that their curable composition may comprise two or more kinds of fillers, including silica, in an amount of 0.1-500 parts by weight (Col. 6, lines 20-55), they do not specify the silica filler as a porous material required by claims 1 and 4-5.  They also do not specifically mention the addition of a synergist comprising a polyether in a particular amount required by the claims of the present application. 
	Nevertheless, Saito et al. disclose the use of porous silica filler to provide desired reinforcing properties for cured products (Paragraphs [0097] and [0101]). 
	Moreover, Fishel et al. disclose employing a commercially known amine synergist, e.g., amine modified polyether acrylate, and may be present in an amount of from 0.4% to 0.7% by weight (encompassed by the claimed amount of synergist, i.e., 0.1-10% by weight) in a curable composition to obtain advantageous properties (Paragraphs [0008], [0032] and [0068]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ optimum or workable amounts of porous silica filler and synergist containing . 
	
17.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Echigoya et al. (WO 2014/021067; utilizing US 9,663,619 as its English equivalent) in view of Saito et al. (US 2009/0118401) and Fishel et al. (US 2018/0312714) as applied to claims 1-2, 4-8, and 14-15 above, and further in view of Shinohara et al. (US 2006/0115669). 
	The disclosures with respect to Echigoya et al., Saito et al. and Fishel et al. in paragraph 16 are incorporated here by reference.  They also do not specify the BET of their porous material as required by claim 3.
	However, Shinohara et al. disclose the use of porous silica having a BET of 10-1000 m2/g (overlaps with the claimed BET of 5-700 m2/g) in a curable composition for preparing advantageous cured products (Paragraphs [0002] and [0032]-[0037]).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the porous silica having the claimed BET taught by Shinohara et al. in the curable composition suggested by Echigoya et al., Saito et al. and Fishel et al., with a reasonable expectation of successfully preparing desired cured products. 

Allowable Subject Matter
18. 	Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764